             Case 20-30313-tnw                 Doc 2         Filed 09/17/20 Entered 09/17/20 14:01:36                                 Desc Main
                                                             Document      Page 1 of 6
Fill in this information to identify the case:

Debtor 1          Bell, DeNiece Latrina

Debtor 2                                                                                                               [ ] Check if this is an amended
(Spouse, if filing)                                                                                                          plan, and list below the
                                                                                                                             sections of the plan that
United States Bankruptcy Court for the Eastern District of                                                                   have been changed.
Kentucky, Frankfort Division

Case Number
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                              12/17

Part 1:      Notices

      To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

      To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                            attorney, you may wish to consult one.

                            If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                            The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                            In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                            provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial           [ ] Included        [X] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out               [ ] Included        [X] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                 [ ] Included        [X] Not included

Part 2:      Plan Payments and Length of Plan

      2.1 Debtor(s) will make regular payments to the trustee as follows:

             $ 97.83 per month for 36 months

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
             creditors specified in this plan.

      2.2 Regular payments to the trustee will be made from future income in the following manner:
           Check all that apply.
           [ x] Debtor(s) will make payments pursuant to a payroll deduction order.
           [ ] Debtor(s) will make payments directly to the trustee.
           [ ] Other (specify method of payment):                       .

      2.3 Income tax refunds.
            Check one.
            [x ] Debtor(s) will retain any income tax refunds received during the plan term.



Local Form 3015-1(a)Chapter 13 Plan         Page 1
          Case 20-30313-tnw                    Doc 2         Filed 09/17/20 Entered 09/17/20 14:01:36                                   Desc Main
                                                             Document      Page 2 of 6
Debtor Bell, DeNiece Latrina                                                      Case Number



          [ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
              over to the trustee all income tax refunds received during the plan term.
          [ ] Debtor(s) will treat income tax refunds as follows:


    2.4 Additional payments.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 2.4 need not be completed or reproduced.


2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 3600.00.

Part 3:   Treatment of Secured Claims

    3.1 Maintenance of payments and cure of default, if any.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.1 need not be completed or reproduced.

    3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.2 need not be completed or reproduced.


    3.3 Secured claims excluded from 11 U.S.C. §506.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

    Check one.

    [X] None. If “
                 None”is checked, the rest of § 3.4 need not be completed or reproduced.

    3.5 Surrender of collateral.
         Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.5 need not be completed or reproduced.

          [X] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                                     s claim. The debtor(s) request that upon
          confirmation of this plan the stay under 11 U.S.C.§ 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all
          respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor                                                                       Collateral
Capital One Bank (USA), N.A.                                                           2013 Hyundai Sonata


    3.6 All Other Secured Claims.

          An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
          rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
          forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
          confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
          applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
          to this class of secured claims.

Part 4:   Treatment of Fees and Priority Claims

    4.1 General

          Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
          postpetition interest.

    4.2 Trustee’
               s fees




Local Form 3015-1(a)Chapter 13 Plan        Page 2
          Case 20-30313-tnw                   Doc 2        Filed 09/17/20 Entered 09/17/20 14:01:36                                  Desc Main
                                                           Document      Page 3 of 6
Debtor Bell, DeNiece Latrina                                                    Case Number



    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and during the
    plan term, they are estimated to total $586.80.

    4.3 Attorney’
                s fees

          1. Counsel for the debtor requests compensation as follows:

               a. [X] Pursuant to KYEB LBR 2016-2(a) an attorney     ’s fee for Debtor’s counsel shall be allowed in the amount of $ 3,500.00 (not to exceed
               $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $ 3,500.00 to be paid through the plan.
               (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation
               of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested by separate application.
          OR

               b. [   ] An attorney’
                                   s fee for Debtor’
                                                   s counsel will be requested by separate application and shall be paid as allowed by the Court.

          2. Until the allowed attorney’
                                       s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
             payments ordered by the Court.

    4.4 Priority claims other than attorney’
                                           s fees and those treated in § 4.5.

          Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.4 need not be completed or reproduced.


    4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
         Check one.

          [X] None. If “
                       None”is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5:   Treatment of Nonpriority Unsecured Claims

    5.1 Nonpriority unsecured claims not separately classified.

          Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing
          the largest payment will be effective. Check all that apply.

          [ ] The sum of $             .
          [ ]           % of the total amount of these claims. An estimated payment of $
          [ ] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

               If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 2.05. Regardless of
               the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

    5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

          [ ] None. If “
                       None”is checked, the rest of § 5.2 need not be completed or reproduced.

          [X] The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
          which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the debtor(s), as
          specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee. The final column includes
          only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                                                             Current installment         Amount of arrearage to Estimated total
                                                                             payment                     be paid                payments by trustee


                                                                             Disbursed by:
                                                                             [ ] Trustee
                                                                             [ ] Debtor(s)
    5.3 Other separately classified nonpriority unsecured claims. Check one.

          [X] None. If “
                       None”is checked, the rest of § 5.3 need not be completed or reproduced.




Local Form 3015-1(a)Chapter 13 Plan       Page 3
           Case 20-30313-tnw                   Doc 2        Filed 09/17/20 Entered 09/17/20 14:01:36                                  Desc Main
                                                            Document      Page 4 of 6
Debtor Bell, DeNiece Latrina                                                     Case Number




Part 6:   Executory Contracts and Unexpired Leases

     6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
         and unexpired leases are rejected. Check one.

          [X] None. If “
                       None”is checked, the rest of § 6.1 need not be completed or reproduced.


Part 7:   Vesting of Property of the Estate

     7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
         upon

          Check the applicable box:

          [ ] plan confirmation
          [ ] entry of discharge.
          [ ] other:

     7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

Part 8:   Nonstandard Plan Provisions

     8.1 Check “None”or List Nonstandard Plan Provisions

          [ ] None. If “
                       None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.

1) Student loans outside of the plan.

2) Buchanan Provisions
• The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of her student loan obligations.
• The Debtor shall be allowed to seek enrollment in any applicable income-driven repayment          “IDR”
                                                                                                       ( ) plan with the U. S. Department of Education and/or
other student loan servicers, guarantors, etc. (Collectively referred to hereafter as “
                                                                                      Ed”
                                                                                        ), without disqualification due to her bankruptcy.
• Ed shall not be required to allow enrollment in any IDR unless the Debtor otherwise qualifies for such plan.
• The Debtor may, if necessary and desired, seek a consolidation of her student loans by separate motion and subject to subsequent court order.
• Upon determination by Ed of her qualification for enrollment in an IDR and calculation of any payment required under such by the Debtor, the Debtor
shall, within 30 days, notify the Chapter 13 Trustee of the amount of such payment. At such time, the Trustee or the Debtor may, if necessary, file a Motion to
Modify the Chapter 13 Plan to allow such direct payment of the student loan(s) and adjust the payment to other general unsecured claims as necessary to
avoid any unfair discrimination.
• The Debtor shall re-enroll in the applicable IDR annually or as otherwise required and shall, within 30 days following a determination of her updated
payment, notify the Chapter 13 Trustee of such payment. At such time, the Trustee or the Debtor may, if necessary, file a Motion to Modify the Chapter 13 plan
to allow such direct payment of the student loan(s) and adjust the payment to other general unsecured claims as necessary to avoid any unfair discrimination.
• During the pendency of any application by the Debtor to consolidate her student loans, to enroll in an IDR, direct payment of her student loans under an
IDR, or during the pendency of any default in payments of the student loans under an IDR, it shall not be a violation of the stay or other State or Federal Laws
for Ed to send the Debtor normal monthly statements regarding payments due and any other communications including, without limitation, notices of late
payments or delinquency. These communications may expressly include telephone calls and e-mails.
• In the event of any direct payments that are more than 30 days delinquent, the Debtor shall notify her attorney, who will in turn notify the Chapter 13
Trustee, and such parties will take appropriate action to rectify the delinquency.
• The Debtor’     s attorney may seek additional compensation by separate applications and court order for services provided in connection with the enrollment
and performance under an IDR.

3) NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS
1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the plan.
2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule 3002, except as is setout in section 4 below.
3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule 3002 as unsecured, the claim will be treated as
unsecured, the filing of such a claim will be treated as a waiver of the security interest by the creditor.
4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy Rule 3002(c), the debtor(s) may file a proof of
claim on behalf of the creditor pursuant to Bankruptcy Rule 3004, subject to the following:
a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use their best efforts to file such claim(s) before the
deadline under Bankruptcy Rule 3004.
b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to any secured portion of the claim if it is filed no later



Local Form 3015-1(a)Chapter 13 Plan        Page 4
           Case 20-30313-tnw                  Doc 2        Filed 09/17/20 Entered 09/17/20 14:01:36                                 Desc Main
                                                           Document      Page 5 of 6
Debtor Bell, DeNiece Latrina                                                    Case Number



than 14 days after the trustee files a Notice of Allowance of Claims.
c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the amounts listed in any proof of claim filed by the
debtor(s) under Bankruptcy Rule 3004.
5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their rights to object to the allowance of any claim.



Part 9:   Signature(s):

     9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

     The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ DeNiece L. Bell
Signature of Debtor 1                                                              Signature of Debtor 2

Executed on September 14, 2020                                                     Executed on September 14, 2020

/s/ Ryan Atkinson                                                                  Date: September 14, 2020
Attorney for Debtor
KBA No.
1608 Harrodsburg Rd.
Lexington, KY 40504
859-225-1745
@ask-law.com



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.



                                                            CERTIFICATE OF SERVICE

I certify that on the date shown below I mailed a copy of the Chapter 13 Plan, for the Debtor to the creditors
listed on the matrix and to the Chapter 13 Trustee.

/s/ Ryan Atkinson                                                                               Date: September 14, 2020
Attorney for Debtor




Local Form 3015-1(a)Chapter 13 Plan       Page 5
         Case 20-30313-tnw              Doc 2     Filed 09/17/20 Entered 09/17/20 14:01:36                      Desc Main
                                                  Document      Page 6 of 6
Debtor Bell, DeNiece Latrina                                       Case Number



Exhibit: Total Amount of Estimated Trustee Payments
    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
    amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $ 0.00

b. Modified secured claims (Part 3, Section 3.2 total)                                                      $ 0.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $ 0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $ 0.00

e. Fees and priority claims (Part 4 total)                                                                  $

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $ 1,783.00

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $ 0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $ 0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $ 0.00

j. Nonstandard payments (Part 8, total)                                                                 +   $ 0.00


     Total of lines a through j                                                                             $ 5,869.80




Local Form 3015-1(a)Chapter 13 Plan   Page 6
